Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Alonzo Guerrero aka Alonzo Guerrero, Jr.,             Appeal from the 102nd District Court of
 Appellant                                             Bowie County, Texas (Tr. Ct. No. 18F0244-
                                                       102). Opinion delivered by Chief Justice
 No. 06-18-00076-CR         v.                         Morriss, Justice Burgess and Justice Stevens
                                                       participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Alonzo Guerrero aka Alonzo Guerrero, Jr., pay all costs
of this appeal.




                                                      RENDERED FEBRUARY 20, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk